PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/876,321
Filing Date: 17 Jul 2013
Appellant(s): Spangler et al.



__________________
Spangler et al.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on September 14, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated February 24, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 7, 10-13, 18, 19, 22, 23, 24 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev (US 7,360,723 B2) in view of Russell et al. (US 2006/0108442 A1), Gopalan et al. (US 2008/0011868 A1) and Sandvik (US 6,042,027).
With regard to claim 1, Lev discloses a showerhead assembly (10) comprising: a base showerhead (14 and 16) defining a center opening (26); a handshower (30) receivable within the center opening (26) and removably coupled (Col. 2 lines 66-67) to the base showerhead (14 and 16), a plurality of fluidic devices (32, Col. 4 lines 19-20) supported by the handshower (30), and a plurality of different fluidic devices (20) supported by the base showerhead (14/16) proximate a periphery of the center opening (Fig. 2 shows fluidic devices 20 are proximate to periphery of center opening 26)..
Lev further discloses the plurality of fluidic devices (20/32) are optionally formed in any desired pattern or arrangement, and can also be provided in different sizes and spray dispersion patterns within 
Russell teaches a plurality of fluidic devices for showerhead, each of the two dimensional fluidic devices including an oscillator (4A-4D, Fig. 9A) received within a housing (2, Fig. 9A), the oscillator (4A-4D) configured to produce a fan of water within a plane by oscillating the water about a center axis (Para. [0063, 0076] oscillators with differing fan angles in reference to Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by replacing the plurality of fluidic devices supported by the handshower of Lev with the two dimensional fluidic devices (4A-4D) as taught by Russell, for the benefit of providing massaging spray in low flow rate (Para. [0074]).
However, Lev does not disclose that the plurality of fluidic devices supported by the base showerhead are a plurality of three dimensional fluidic devices, each of the three dimensional fluidic devices including an oscillator received within a housing, the oscillator configured to produce a plurality of fans of water within diverging planes, the water oscillating within each of the planes about a center axis.
Gopalan teaches a plurality of fluidic devices for showerhead (Para. [0041]), each of the three dimensional fluidic devices (1) including an oscillator (Fig. 5 and Para. [0003]) received within a housing (20, see Fig. 6), the oscillator (1) configured to produce first and second fans of water within first and second diverging planes (Fig. 5 diverging from angle Ɵ), the first and second fans of water oscillating within each of the first and second diverging planes about a center plane (Para. [0021]).

Sandvik teaches a showerhead assembly (10) comprising a plurality of fluidic devices (22), the fluidic devices (22) arranged along the peripheral of the showerhead assembly (outermost fluidic devices 22 as shown in Fig. 4) and configured to produce water sprays (32) that diverging away and diverging toward the center of the showerhead assembly.
The teaching of Sandvik provides support that if the three dimensional fluidic devices of Gopalan are arranged in the orientation taught by Sandvik above, the three dimensional fluidic devices of Gopalan are capable of producing a firs fan of water diverging away from the center opening of the showerhead, and a second fan of water diverging toward the center opening. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by replacing the plurality of fluidic devices supported by the base showerhead of Lev with the three dimensional fluidic devices (1) and the housing (20) as taught by Gopalan and arranging the three dimensional fluidic device in the orientation as taught by Sandvik, for the benefit of allowing a user to better direct and control the location of the areas being wetted by the sprays from such devices (Para. [0018] Gopalan).
With regard to claim 5, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above. Lev further discloses a diverter valve (18) supported by the base showerhead (Fig. 1) and configured to control water flow from an inlet (16) to one of the two dimensional fluidic devices of the handshower (30), the three dimensional fluidic devices of the base showerhead (14/16), and both the two dimensional fluidic devices and the three dimensional fluidic devices (Col. 3 lines 14-21).

With regard to claim 10, device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection above. Lev further discloses wherein the base showerhead (14) includes an arcuate housing (Fig. 2 shows base showerhead 14 has arcuate circumference) defining a center opening (28) for receiving a sprayhead housing (Fig. 2) of the handshower (30).
With regard to claim 11, device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection above. Lev further discloses wherein the arcuate housing (Fig. 2) of the base showerhead (14) includes a tapered docking collar (27/28, see Fig. 2), and the handshower (30) includes a handle (Fig. 1) coupled to the sprayhead housing (Fig. 1) and including a neck (tapered section of handshower 30, see Fig. 1) configured to be releasably received within the tapered docking collar (Fig. 2 and Col. 3 line 61 – Col. 4 line 4).
With regard to claim 12, Lev discloses a showerhead assembly (10) comprising: a first fluid dispensing unit (14) including an opening (26) and a plurality of fluidic devices (20) circumferentially spaced around the opening (26 and see figure below), and a second fluid dispensing unit (30) removably coupled within the opening (26) of the first fluid dispensing unit (14) and including a plurality of different fluidic devices (32, Col. 4 lines 19-20).

    PNG
    media_image2.png
    647
    662
    media_image2.png
    Greyscale

Lev further discloses the first and second plurality of fluidic devices (20/32) are optionally formed in any desired pattern or arrangement, and can also be provided in different sizes and spray dispersion patterns within the skill of one in the ordinary art (Col. 3 lines 25-29).			However, Lev does not disclose that the first fluid dispensing unit including a plurality of three dimensional fluidic devices, each of the three dimensional fluidic devices including an oscillator received within a housing, the oscillator configured to produce a plurality of fans of water within diverging planes, the water oscillating within each of the planes about a center axis.
Gopalan teaches a plurality of fluidic devices for showerhead (Para. [0041]), each of the three dimensional fluidic devices (1) including an oscillator (Fig. 5 and Para. [0003]) received within a housing (20, see Fig. 6), the oscillator (1) configured to produce first and second fans of water within first and second diverging planes (Fig. 5 diverging from angle Ɵ), the first and second fans of water oscillating within each of the first and second diverging planes about a center plane (Para. [0021]).

Sandvik teaches a showerhead assembly (10) comprising a plurality of fluidic devices (22), the fluidic devices (22) arranged along the peripheral of the showerhead assembly (outermost fluidic devices 22 as shown in Fig. 4) and configured to produce water sprays (32) that diverging away and diverging toward the center of the showerhead assembly.
The teaching of Sandvik provides support that if the three dimensional fluidic devices of Gopalan are arranged in the orientation taught by Sandvik above, the three dimensional fluidic devices of Gopalan are capable of producing a firs fan of water diverging away from the center opening of the showerhead, and a second fan of water diverging toward the center opening. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by replacing the plurality of fluidic devices supported by the base showerhead of Lev with the three dimensional fluidic devices (1) and the housing (20) as taught by Gopalan and arranging the three dimensional fluidic device in the orientation as taught by Sandvik, for the benefit of allowing a user to better direct and control the location of the areas being wetted by the sprays from such devices (Para. [0018] Gopalan).
Russell teaches a fluid dispensing unit including a plurality of two dimensional fluidic devices (4A-4D, Fig. 9A), each of the two dimensional fluidic devices including an oscillator (4A-4D, Fig. 9A) received within a housing (2, Fig. 9A), the oscillator (4A-4D) configured to produce a fan of water within a plane by oscillating the water about a center axis (Para. [0063, 0076] oscillators with differing fan angles in reference to Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by replacing the plurality of fluidic devices supported by the handshower of 
With regard to claim 13, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 12 above. Lev further discloses wherein the first fluid dispensing unit (14) comprises a base showerhead (Fig. 1), and the second fluid dispensing unit (30) comprises a handshower (Fig. 2).
With regard to claim 18, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 12 above. Lev further discloses a diverter valve (18) supported by the base showerhead (Fig. 1) and configured to control water flow from an inlet (16) to one of the two dimensional fluidic devices of the handshower (30), the three dimensional fluidic devices of the base showerhead (14/16), and both the two dimensional fluidic devices and the three dimensional fluidic devices (Col. 3 lines 14-21]).
With regard to claim 19, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 12 above. Lev further discloses the handshower further includes a flow control valve (18) configured to control the flow of rate of water delivered to the two dimensional fluidic device supported by the handshower (Col. 3 lines 14-21).
With regard to claim 22, device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 13 above. Lev further discloses wherein the base showerhead (14) includes an arcuate housing (Fig. 2 shows base showerhead 14 has arcuate circumference) defining a center opening (28) for receiving a sprayhead housing (Fig. 2) of the handshower (30).
With regard to claim 23, device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 22 above. Lev further discloses wherein the arcuate housing (Fig. 2) of the base showerhead (14) includes a tapered docking collar (27/28, see Fig. 2), and 
With regard to claim 24, Lev discloses a showerhead assembly (10) comprising: a base including a fixed showerhead (14 and 16 fixed to the wall-mount, see Fig. 1) defining a center opening (26) and a plurality of different fluidic devices (20) supported by the fixed showerhead (14/16) proximate a periphery of the center opening (26, see Fig. 1); a handshower (30) receivable within the center opening (26, Fig. 1) and removably coupled (Col. 2 lines 66-67) to the base (14 and 16), a plurality of fluidic devices (32, Col. 4 lines 19-20) supported by the handshower (30), a flow control valve (18) configured to control the flow rate of water delivered to the two dimensional fluidic devices supported by the handshower (Col. 3 lines 14-21).
Lev further discloses the plurality of fluidic devices (20/32) are optionally formed in any desired pattern or arrangement, and can also be provided in different sizes and spray dispersion patterns within the skill of one in the ordinary art (Col. 3 lines 25-29).						However, Lev does not disclose that the plurality of fluidic devices supported by the handshower are a plurality of two dimensional fluidic devices, each of the two dimensional fluidic devices including an oscillator received within a housing, the oscillator configured to produce a fan of water within a plane by oscillating the water about a center axis..
Russell teaches a plurality of fluidic devices for showerhead, each of the two dimensional fluidic devices including an oscillator (4A-4D, Fig. 9A) received within a housing (2, Fig. 9A), the oscillator (4A-4D) configured to produce a fan of water within a plane by oscillating the water about a center axis (Para. [0063, 0076] oscillators with differing fan angles in reference to Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by replacing the plurality of fluidic devices supported by the handshower of 
However, Lev does not disclose that the plurality of fluidic devices supported by the base showerhead are a plurality of three dimensional fluidic devices, each of the three dimensional fluidic devices including an oscillator received within a housing, the oscillator configured to produce a plurality of fans of water within diverging planes, the water oscillating within each of the planes about a center axis.
Gopalan teaches a plurality of fluidic devices for showerhead (Para. [0041]), each of the three dimensional fluidic devices (1) including an oscillator (Fig. 5 and Para. [0003]) received within a housing (20, see Fig. 6), the oscillator (1) configured to produce first and second fans of water within first and second diverging planes (Fig. 5 diverging from angle Ɵ), the first and second fans of water oscillating within each of the first and second diverging planes about a center plane (Para. [0021]).
However, Lev does not disclose that the first diverging plane directing the first fan of water away from the center opening, and the second diverging plane directing the second fan of water toward the center opening.
Sandvik teaches a showerhead assembly (10) comprising a plurality of fluidic devices (22), the fluidic devices (22) arranged along the peripheral of the showerhead assembly (outermost fluidic devices 22 as shown in Fig. 4) and configured to produce water sprays (32) that diverging away and diverging toward the center of the showerhead assembly.
The teaching of Sandvik provides support that if the three dimensional fluidic devices of Gopalan are arranged in the orientation taught by Sandvik above, the three dimensional fluidic devices of Gopalan are capable of producing a firs fan of water diverging away from the center opening of the showerhead, and a second fan of water diverging toward the center opening. 

With regard to claim 31, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above. The device of Lev as modified by Gopalan further discloses the plurality of three dimensional fluidic devices (1 taught by Gopalan) supported by the base showerhead (14 of Lev) are positioned around the handshower (30 of Lev) when the handshower (30 of Lev) is removably coupled to the base showerhead (14 of Lev, see Fig. 1).

Claims 2 and 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev in view of Russell, Gopalan and Sandvik as applied to claims 1 and 12 above, and further in view of Genord et al. (US 2009/0007330 A1).
With regard to claim 2, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above. However, they do not disclose that a magnet supported by one of the base showerhead and the handshower, and a magnetically attractive member supported by the other one of the handshower and the base showerhead, wherein the magnet attracts the magnetically attractive member to hold the handshower relative to the base showerhead.
Genord teaches a showerhead assembly (10) comprising a magnet (40) supported by one of the base showerhead (Fig. 1) and the handshower, and a magnetically attractive member (plate 50) supported by the other one of the handshower (Para. [0023] magnet 40 attracts the plate 50 toward the fixed spray head 18 to hold the handheld shower 12 relative to the fixed spray head 18) and the base 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by employing the magnetically attractive member (40/50)) as taught by Genord, for the benefit of permitting the user to easily disengage the handshower from the base of the showerhead when applying force to the handle (Para. [0025]). 
With regard to claim 15, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 12 above. However, they do not disclose that a magnet supported by one of the base showerhead and the handshower, and a magnetically attractive member supported by the other one of the handshower and the base showerhead, wherein the magnet attracts the magnetically attractive member to hold the handshower relative to the base showerhead.
Genord teaches a showerhead assembly (10) comprising a magnet (40) supported by one of the base showerhead (Fig. 1) and the handshower, and a magnetically attractive member (plate 50) supported by the other one of the handshower (Par. 0023 magnet 40 attracts the plate 50 toward the fixed spray head 18 to hold the handheld shower 12 relative to the fixed spray head 18) and the base showerhead, wherein the magnet (40) attracts the magnetically attractive member (plate 50) to hold the handshower (12 and 112) relative to the base showerhead (18, Para. [0023]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev as modified by Russell and Gopalan, by employing the magnetically attractive member (40/50)) as taught by Genord, for the benefit of permitting the user to easily disengage the handshower from the base of the showerhead when applying force to the handle (Para. [0025]). 

Claims 6, 9, 21, 28, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lev in view of Russell, Gopalan and Sandvik as applied to claims 1, 12 and 24 above, and further in view of Miller et al. (US 2006/0219822 A1).
With regard to claim 6, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above, Lev further discloses an inlet (16) supported by the base showerhead (Fig. 1) and configured to be fluidly coupled to a water supply (Col. 1 lines 60-61).		
However, they do not disclose a flow restrictor supported by the base showerhead and configured to limit the flow rate of water through the inlet to no greater than 2.5 gallons per minute. 		
Miller teaches a low flow showerhead (Para. [0034]) wherein a flow restrictor (18) supported by the showerhead (Fig. 2) and configured to limit the flow rate of water through the inlet to no greater than 2.5 gallons per minute (Para. [0034]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by including the flow restrictor (18) as taught by Miller to the base showerhead of Lev, for the benefit of improving low flow rate showerhead and assembly that reduces the flow of water through the showerhead, yet maintains a desirable feeling shower.		
With regard to claims 9 and 21, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claims 1 and 12 respectively above. Lev further discloses the handshower (30) includes a housing (Fig. 3) having a front shell (front of 30, Fig. 3) coupled to a rear shell (back of 30, Fig. 3).			
However, they do not disclose a plurality of water shields supported by the rear shell and extending at least partially around three sides of the two dimensional fluidic devices to direct water toward the inlets of the two dimensional fluidic device.						
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev as modified by Russell, by including the plurality of water shields (26/30/44/46/48) as taught by Miller connected to the two dimensional fluidic devices of Russell, for the benefit of sealing water escaping from the housings, as a result, water leak can be prevented.	
With regard to claim 28, the device of Lev as modified by Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 24 above. Lev further discloses the handshower (30) includes a housing (Fig. 3) having a front shell (front of 30, Fig. 3) coupled to a rear shell (back of 30, Fig. 3).			
However, they do not disclose a waterway in fluid communication with inlets of the two dimensional fluidic devices, and a plurality of water shields supported by the rear shell and extending at least partially around three sides of the two dimensional fluidic devices to direct water toward the inlets of the two dimensional fluidic device.									Miller teaches a showerhead (10, Fig. 1) includes a housing (20/34) having a front shell (34) coupled to a rear shell (20), a waterway (flow path between 14 and 36, see Fig. 3A) in fluid communication with inlets of the two dimensional fluidic devices (inlets of fluid oscillators, see Fig. 3A), and a plurality of water shields (26/30/44/46/48, see Fig. 2) supported by the rear shell (20, Fig. 3A) and extending at least partially around three sides of the two dimensional fluidic devices (housing 26 at least partially around three sides of fluid oscillators, see Fig. 3A) to direct water toward the inlets of the two 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev as modified by Russell, by including the plurality of water shields (26/30/44/46/48) as taught by Miller connected to the two dimensional fluidic devices of Russell, for the benefit of sealing water escaping from the housings, as a result, water leak can be prevented.	
With regard to claim 32, the device of Lev as modified Russell, Gopalan, Sandvik and Miller discloses the invention as disclosed in the rejection of claim 28 above. Miller further discloses wherein each of the plurality of water shields (26/30/44/46/48) comprise a rear wall (base plate of 30, see Fig. 2) and a pair of side walls (sidewall of 30 and sidewall of 26, see Fig. 3A) extending into the waterway (flow path between 14 and 36, see Fig. 3A).
With regard to claim 33, the device of Lev as modified Russell, Gopalan and Sandvik discloses the invention as disclosed in the rejection of claim 1 above. However, Lev does not disclose the base showerhead includes a first spray face having first projections formed therein, the first projections providing a substantially constant cross-sectional flow area; the handshower includes a second spray face having second projections formed therein, the second projections providing a substantially constant cross-sectional flow area; the plurality of two dimensional fluidic devices are supported outwardly from the second spray face of the handshower, inlets of the two dimensional fluidic devices are supported substantially flush with an inwardly facing surface of the second spray face, the two dimensional fluidic devices being received in the second projections; and the plurality of three dimensional fluid devices are supported outwardly from the first spray face of the base showerhead, inlets of the three dimensional fluidic devices are supported substantially flush with a seat of the first spray face, the three dimensional fluidic devices being received in the first projections.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Lev, by employing the flow engine (32) as taught by Miller to the base showerhead and the handshower of Lev, for the benefit of enclosing fluidic oscillators to achieve a fan angle, shape, and/or articulate a water spray (Para. [0028]).			

    PNG
    media_image3.png
    576
    696
    media_image3.png
    Greyscale




(2) Response to Argument
As to pages 10-12 of Appellant’s arguments, Appellant argued that Lev, along or in combination with Russell and Gopalan, fails to disclose the arrangement recited in claim 1 wherein two dimensional fluidic devices are supported by a handshower and three dimensional fluidic devices are supported by a base showerhead, and the handshower is removably coupled to the base showerhead. However, the Examiner respectfully disagrees. The disclosure of Lev discloses that “the plurality of nozzles are optionally formed in any desired pattern or arrangement, and can also be provided in different sizes and spray dispersion patterns within the skill of one in the ordinary art” (Col. 3 lines 25-29). The base showerhead and the handshower of Lev are open to any desired pattern or arrangement for various nozzle type. It would have been obvious to one of ordinary skill in the art to modify the device of Lev, by incorporating the plurality of two dimensional fluidic nozzles taught by Russell in the handshower of Lev and the plurality of three dimensional fluidic nozzles taught by Gopalan in the base showerhead. As a result, the modifications would read on the claim limitations. Furthermore, both Russell and Gopalan references provide motivations for the combinations.  
As to page 12 of Appellant’s arguments, Appellant argued that the submitted Declaration of Todd Huffington shows the arrangement of two-dimensional fluidic devices in the hand shower and three-dimensional fluidic devices in the base showerhead is substantially better than conventional showerheads with needle jets or nozzles. However, the Examiner respectfully disagrees. The declaration under 37 CFR 1.132 filed on January 25, 2018 is insufficient to overcome the rejection of claim 1 based upon Levy in view of Russell, Gopalan and Sandvik applied under 35 U.S.C. 103 as set forth in the last Office action because:  facts presented are not germane to the rejection at issue and showing is not commensurate in scope with the claims. The fact that the spray coverage exhibited in the instant 
As to page 13 of Appellant’s arguments, Appellant argued that the prior art to Sandvik fails to disclose or suggest “the first diverging plane directing the first fan of water away from the center opening, and the second diverging plane directing the second fan of water toward the center opening.”, which is the main argument among the arguments. 
The Examiner acknowledged that Lev, Russel and Gopalan fail to disclose the limitations above. However, the prior art to Gopalan does teach a plurality of three dimensional nozzles wherein each of the three dimensional nozzles (1) including an oscillator (Fig. 5 and Para. [0003]),  the oscillator (1) configured to produce first and second fans of water within first and second diverging planes (Fig. 5 diverging from angle Ɵ), the first and second fans of water oscillating within each of the first and second diverging planes about a center plane (Para. [0021]). Gopalan does not teach orientation of the first and second fans of water in relationship to the center of a showerhead.
However, Sandvik on the other hand teaches a showerhead assembly (10) comprising a plurality of fluidic devices (22), the fluidic devices (22) arranged along the peripheral of the showerhead assembly (outermost fluidic devices 22 as shown in Fig. 4) and configured to produce water sprays (32) that diverging away and diverging toward the center of the showerhead assembly as shown in Fig. 4.
The teaching of Sandvik provides support that if the three dimensional fluidic devices of Gopalan are arranged in the orientation taught by Sandvik above such as the nozzles arranged along the peripheral of the base shower head, the three dimensional fluidic nozzles of Gopalan would produce a first fan of water diverging away from the center opening of the showerhead of Lev, and a second fan of water diverging toward the center opening of Lev. In addition, as mentioned in the previous argument, Lev explicitly discloses that the base showerhead and the handshower are open to any desired pattern or arrangement for various nozzle type.

As to pages 14-22 of Appellant’s arguments, with regard to independent claims 12 and 24, Appellant used similar arguments in claim 1. Therefore, they are not persuasive to overcome the rejections thereof.
As to pages 14-22 of Appellant’s arguments, with regard to dependent claims, Appellant only provided statements about the deficiency of prior art. However, Appellant did not provide any evidence and explanation to support the statements, why the prior art used in the rejections did not read on the claim limitations. Therefore, the statements are not sufficient to overcome the rejections.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        
Conferees:
/ARTHUR O. HALL/Supervisory Patent Examiner, Art Unit 3752                                                                                                                                                                                                        
/ALEJANDRO RIVERO/RQAS, OPQA                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.